Citation Nr: 0027948	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degeneration, osteoarthritis, and disc disease.  

2.  Entitlement to service connection for sick sinus syndrome 
with atrial fibrillation and flutter with permanent 
pacemaker.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
March 1971 and from December 1990 to July 1991 and over 
seventeen years of inactive service with the National Guard.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision from the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for cervical spine 
degenerative osteoarthritis and disk disease and sick sinus 
syndrome with atrial fibrillation and flutter and permanent 
pacemaker.  

The March 1999 appeal states that the veteran travels full-
time in a recreational vehicle, and he has maintained contact 
with the VA from numerous temporary addresses.  His last 
known permanent address was in the jurisdiction of the Salt 
Lake City, Utah VA Regional Office.  


FINDINGS OF FACT

1.  The medical evidence includes a diagnosis of a current 
cervical spine disability.  

2.  The veteran served as an Air Force pilot during the 
Vietnam era, during which he alleges that he was exposed to 
repeated high G forces.  

3.  Medical treatise evidence relates neck injuries to 
exposure to high G forces in Air Force pilots.  

4.  The credible medical evidence does not include a nexus 
opinion relating a current diagnosis of sick sinus syndrome 
with atrial fibrillation and flutter with permanent pacemaker 
to active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cervical spine degeneration, osteoarthritis, and disc disease 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for sick 
sinus syndrome with atrial fibrillation and flutter with 
permanent pacemaker is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for cervical spine 
degeneration,
osteoarthritis, and disc disease

The veteran met the initial burden of showing that his claim 
for service connection for cervical spine degeneration, 
osteoarthritis, and disc disease is well grounded.  A well-
grounded claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of: 1) a 
current disability (a medical diagnosis); 2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and 3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  

The veteran met the first requirement for a well-grounded 
claim because the medical evidence includes a diagnosis of a 
current cervical spine disability.  In April 1998, a VA x-ray 
demonstrated extensive degenerative osteoarthrosis, 
moderately advanced degree of the cervical spine at multiple 
levels associated with narrowing of intervertebral disc 
spaces at levels of C3, C4 and C5-C6.  In May 1998, the 
veteran's private doctor prescribed physical therapy for 
treatment of cervical arthritis.  

The veteran met the second requirement for a well-grounded 
claim even though the medical evidence does not show an in-
service diagnosis or treatment of a cervical spine 
disability.  According to service medical records, the 
veteran's spine was normal, and the veteran denied a history 
of recurrent back pain, painful or "trick" shoulder at 20 
periodic examinations from 1963 to 1998.  Yet, Form DD 214 
shows that the veteran served approximately 15 months 
overseas as a pilot during the Vietnam era.  He earned the 
Distinguished Service Cross, Presidential Unit Citation, 
Vietnam Service Medal, and the Vietnam Gallantry Cross with 1 
bronze star, among many other medals and decorations.  He was 
trained in jungle survival.  Applying the provisions of 
38 U.S.C. § 1154(b), the indication of combat from service 
department records will be accepted in lieu of an official 
record of diagnosis or treatment for a cervical spine 
disability in service.  See 38 C.F.R. § 3.102 (1999).  In 
combat conditions, the injured are not likely or expected to 
fill out forms; front line medics are too involved with 
saving lives to document injuries and file reports; and what 
medical records might be generated are liable to be misfiled, 
lost, or destroyed.  Kessel v. West, 13 Vet. App. 9, 17 
(1999).  

The veteran met the third requirement for a well-grounded 
claim even though the medical evidence does not include a 
nexus opinion relating the veteran's current cervical spine 
disability to active service.  In this case, the veteran 
provided treatise evidence that related neck injuries to 
exposure to high G forces, which the veteran contends 
occurred during his numerous flights.  Medical treatise 
evidence can be sufficient to well ground a claim for service 
connection, if it is specific with regard to the causal link 
between the in-service injury or disease and the current 
disability, and is not merely a generic statement regarding a 
possible link.  Wallin v. West, 11 Vet. App. 509, 513-514 
(1998).  A December 1998 article from Aviation, Space, and 
Environmental Medicine entitled "Period Prevalence of Acute 
Neck Injury in U.S. Air Force Pilots Exposed to High G 
Forces" reported that nearly half of 437 United States Air 
Force pilots reported some degree of neck injury in the 
previous 3-month period.  The author, who was a flight 
surgeon at an F-15 and F-16 training base for one year, 
stated that he was not surprised by the study data and that 
pilots needed to be made aware of the potential for injury.  
Resolving all reasonable doubt in the veteran's favor, the 
claim of entitlement to service connection for a cervical 
spine disability is well grounded.  See 38 C.F.R. § 3.102 
(1999).  


Entitlement to service connection for sick sinus syndrome 
with atrial fibrillation and flutter with permanent pacemaker

The veteran has not met the initial burden of showing that 
his claim for service connection for sick sinus syndrome with 
atrial fibrillation and flutter with permanent pacemaker is 
well grounded.  See 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The veteran met the first requirement for a well-grounded 
claim because the medical evidence includes a diagnosis of a 
current sick sinus syndrome disability.  In March 1997, an 
echocardiograph demonstrated bi-atrial enlargement, mild 
mitral and tricuspid regurgitation with tricuspid prolapse, 
and minimal intracardiac shunting.  In February 1998, the 
principal diagnosis was sick sinus syndrome, atrial flutter, 
severe bradycardia, and ventricular tachycardia.  

The veteran met the second requirement for a well-grounded 
claim even though the medical evidence does not clearly show 
an in-service diagnosis or treatment of a heart disability.  
The veteran was diagnosed or treated for heart disorders in 
1965, 1972, 1975, 1980, 1982, 1984, 1985, 1988, 1989, 1992, 
and 1996, outside active service.  Applying the provisions of 
38 U.S.C. § 1154(b), however, the indication of combat from 
service department records will be accepted in lieu of an 
official record of diagnosis or treatment for sick sinus 
syndrome with atrial fibrillation and flutter with permanent 
pacemaker in service.  See 38 C.F.R. § 3.102 (1999).  

The claim is not well grounded because the medical evidence 
does not include a nexus opinion relating a current sick 
sinus syndrome disability to active service.  Instead, 
private examiners in November 1984, September 1985, and 
October 1988 opined that the veteran's heart disorders were 
of unknown etiology.  

In several lay statements, the veteran alleged that repeated 
exposure to high G forces during flying missions caused his 
heart problems.  Unfortunately, the veteran is a lay person 
who is not competent to make a medical diagnosis or render a 
medical opinion that relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Instead, a private examiner in July 1992 noted that 
the veteran achieved 17 metabolic equivalents and opined that 
it was difficult to believe that the physical stress 
associated with flying would reach the 17 metabolic level.  
The record includes a July 1997 article from Aviation, Space, 
and Environmental Medicine entitled "Echocardiographic 
Findings in NATO pilots: Do Acceleration (+Gz) Stresses 
Damage the Heart?"  The article reported the findings of a 
large study that failed to detect any general cardiac 
structural or functional effect in pilots who flew either HSG 
or other military aircraft.  The claim is not well grounded 
without evidence of a medical nexus.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of this claim because it is not 
well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 
Vet. App. 205 (1999).  


ORDER

The claim of entitlement to service connection for cervical 
spine degeneration, osteoarthritis, and disc disease is well 
grounded.  

Entitlement to service connection for sick sinus syndrome 
with atrial fibrillation and flutter with permanent pacemaker 
is denied.  


REMAND

The claim of entitlement to service connection for cervical 
spine degeneration, osteoarthritis, and disc disease is well 
grounded.  When a claim is well grounded, the case will be 
decided on the merits only after the Board has determined 
that VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records and 
medical records from of the identified health care providers.  
The veteran filed numerous lay statements with the RO and 
provided sworn testimony at a hearing.  

The VA has a duty to assist the veteran in obtaining a new VA 
examination.  Although the claim is well grounded by treatise 
medical evidence, the medical evidence does not include a 
definitive medical opinion that states the etiology of the 
veteran's current cervical spine disability.  If a diagnosis 
is not supported by the finding on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for a cervical 
spine disability.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Failure of the veteran to report 
for the scheduled examination(s) without 
good cause could result in the denial of 
the claim(s).  38 C.F.R. § 3.655 (1999).  

The examiner should offer a medical 
opinion as to: a) the medical 
classification of the veteran's cervical 
spine disability and the etiological, 
anatomical, pathological, laboratory, and 
prognostic data required for the ordinary 
medical classification; b) the etiology 
of the veteran's current cervical spine 
disability; c) whether it is as likely as 
not that the veteran's current cervical 
spine disability was caused by exposure 
to high G forces while flying as a pilot 
in service or any other in-service event.  

Any opinions expressed by an examiner 
must be accompanied by a complete 
rationale.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a cervical spine 
disability based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  The veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

